Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended September 30 Nine months ended September 30 (In millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 32 40 Total revenues – % 1 % Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits 27 36 81 Provision for losses on financing receivables Total costs and expenses % % Earnings from continuing operations before income taxes F F Benefit (provision) for income taxes Earnings from continuing operations 80 % F Earnings (loss) from discontinued operations, net of taxes 2 Net earnings (loss) F F Less net earnings (loss) attributable to noncontrolling interests 38 18 89 Net earnings (loss) attributable to GECC $ $ F $ $ F Amounts attributable to GECC: Earnings from continuing operations $ $ 79 % $ $ F Earnings (loss) from discontinued operations, net of taxes 2 Net earnings (loss) attributable to GECC $ $ F $ $ F General Electric Capital Corporation Summary of Operating Segments Three months ended September 30 Nine months ended September 30 (In millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL) $ $ (1)% $ $ 1% Consumer (2)% 2% Real Estate (2)% (2)% Energy Financial Services (24)% (44)% GE Capital Aviation Services (GECAS) (4)% 3% Total segment revenues (2)% (1)% GECC corporate items and eliminations F F Total Revenues $ $ –% $ $ 1% Segment profit CLL $ $ 55% $ $ 97% Consumer (5)% 51% Real Estate 80% 42% Energy Financial Services 79 55 44% (1)% GECAS 32% 9% Total segment profit 59% 95% GECC corporate items and eliminations 21% 36% Earnings from continuing operations attributable to GECC 79% F Earnings (loss) from discontinued operations, net of taxes, attributable to GECC 2 F F Net earnings (loss) attributable to GECC $ $ F $ $ F General Electric Capital Corporation Condensed Statement of Financial Position September 30, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories – Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECC shareowner's equity Noncontrolling interests Total liabilities and equity $ $
